Motion Denied and Order filed February 20, 2020.




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-19-00838-CV
                                ____________

IN THE MATTER OF THE MARRIAGE OF GARY STEVEN ACKLEN, II
             AND SANDRA EDWARDS ACKLEN


                  On Appeal from County Court at Law No. 1
                           Galveston County, Texas
                      Trial Court Cause No. 15-FD-2341


                                    ORDER

      The reporter’s record in this case was originally due November 6, 2019. See
Tex. R. App. P. 35.1. This court granted the court reporter’s last request for
extension of time to file the record until February 3, 2020. The court reporter,
Lynnette Erksine, was informed that no further extension would be entertained
absent exceptional circumstances. On February 3, 2020, the court reported filed a
request for extension of time until March 15, 2020. The court DENIES the request
and issues the following order.
      We order Lynnette Erksine, the court reporter, to file the record in this
appeal within 10 days of the date of this order. The trial and appellate courts are
jointly responsible for ensuring that the appellate record is timely filed. See Tex.
R. App. P. 35.3(c). If Lynnette Erksine does not timely file the record as ordered,
the Court may issue an order directing the trial court to conduct a hearing to
determine the reason for the failure to file the record.



                                    PER CURIAM


Panel consists of Chief Justice Frost and Justices Jewell and Spain.